IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED

PLANNED PARENTHOOD
OF GREATER ORLANDO, ETC.,

             Appellant,

 v.                                                   Case No. 5D14-2920

MMB PROPERTIES, ETC.,

           Appellee.
________________________________/

Opinion filed April 13, 2017

Non-Final Appeal from the Circuit Court
for Osceola County,
John E. Jordan, Judge.

Donald E. Christopher and Kyle A.
Diamantas, of Baker, Donelson,
Bearman, Caldwell & Berkowitz, PC.,
Orlando, for Appellant.

Derek J. Angell and Dennis R.
O'Connor, of O'Connor & O'Connor,
LLC, Winter Park and Maureen A. Arago
and Keith P. Arago, of Arago Law Firm,
Kissimmee, for Appellee.


                   ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.

      In accordance with the mandate from the Florida Supreme Court, the temporary

injunction entered by the trial court is quashed. Planned Parenthood of Greater Orlando

v. MMB Prop., 42 Fla. L. Weekly S204 (Fla. Feb. 23, 2017) (Case No. SC15-1655). The
stay entered by this Court is lifted, and the matter is remanded back to the trial court to

conduct permanent injunction proceedings.

      REVERSED and REMANDED with directions.


PALMER and EVANDER, JJ, and JACOBUS, B.W., Senior Judge, concur.




                                            2